122 F. Supp. 224 (1954)
GREEN
v.
FLUOR CORP., Limited.
United States District Court S. D. New York.
May 25, 1954.
Michael Koses, New York City, for plaintiff.
Bernard, Remsen, Millham & Bowdish, New York City, by Lewis S. Bowdish, New York City, of counsel, for defendant.
GODDARD, District Judge.
This is a motion by plaintiff to remand this suit to the City Court of the City of New York.
Plaintiff sues for compensation allegedly owing to the plaintiff, arising out of an employment contract. The complaint alleges three causes of action; the first seeks $390.88 for unpaid salary and vacation allowances; the second seeks $2,123.64 for unpaid statutory overtime, liquidated damages and counsel fees, under the Fair Labor Standards Act of 1938, 29 U.S.C.A. § 201 et seq.; the third seeks $865.92 for unpaid overtime.
There is diversity of citizenship and the total recovery sought is $3,380.44. Where the plaintiff has several demands against the defendant which he may join in one action, the aggregate of those demands exclusive of interest and costs is the amount in controversy. Kimel v. Missouri State Life Ins. Corp., 10 Cir., 1934, 71 F.2d 921; Yates v. Whyel Coke Co., 6 Cir., 1915, 221 F. 603; Provident Mutual Life Insurance Co. of Philadelphia v. Parsons, 4 Cir., 1934, 70 F.2d 863.
In addition, it is now clear that the action under the Fair Labor Standards Act may be removed to this court. Korell v. Bymart, Inc., D.C., 101 F. Supp. 185; Asher v. William L. Crow Const. Co., D.C., 118 F. Supp. 495.
Motion to remand denied.
Settle order on notice.